Citation Nr: 1413590	
Decision Date: 03/31/14    Archive Date: 04/08/14

DOCKET NO.  12-00 258 	)	DATE
	)
	)

On appeal from the
Education Center at the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma



THE ISSUE

Entitlement to an extension of the delimiting date beyond March 13, 2010 for Dependents Educational Assistance (DEA) benefits under Chapter 35, Title 38, United States Code.  



ATTORNEY FOR THE BOARD

T. S. Willie, Counsel



INTRODUCTION

The Veteran appears to have had active service from January 1976 to June 1990.  He died on December [redacted], 1999.  The appellant is his surviving spouse. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2011 decision by the Education Center at the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.


FINDINGS OF FACT

1.  The Veteran died on December [redacted], 1999; the appellant is recognized by VA as his surviving spouse. 

2.  VA determined that the Veteran died from his service connected disabilities on March 13, 2000. 

3.  The appellant selected March 13, 2000, the date in which the Veteran was determined to have died from his service connected disabilities, as the beginning date of benefits. 

4.  By law, the latest possible delimiting date for the period of eligibility for DEA benefits under Chapter 35, Title 38, United States Code, was March 13, 2010. 

5.  In August 2011, the appellant filed a claim seeking an extension of the delimiting date for DEA benefits. 

6.  The evidence is devoid of showing that the appellant had a physical or mental disability that prevented her from using her DEA benefits under Chapter 35. 

CONCLUSION OF LAW

The criteria for entitlement to an extension of the delimiting date beyond March 13, 2010 for DEA benefits under the provisions of Chapter 35, Title 38, United States Code, have not been met.  38 U.S.C.A. §§ 3501, 3512, 5103A, 5107 (West 2002 and Supp. 2013); 38 C.F.R. §§ 21.3046; 21.3047 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103 , 5103A, and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 , provides that VA will assist a claimant in obtaining evidence necessary to substantiate a claim. 

Because the record in this case shows that undisputed facts demonstrate that the appellant's claim for an extension of DEA benefits is barred by applicable statutory and regulatory provisions, the VCAA does not apply to this appeal.  See Manning v. Principi, 16 Vet. App. 534, 542-543 (2002); see also VAOPGCPREC 5-2004.

ANALYSIS

The appellant is seeking an extension of the delimiting date for Chapter 35 DEA benefits in order to finish her education.  She essentially argues that, due to the deteriorating health and death of family members, she had to take a significant period of time off from pursuing her educational goals.  

The 10-year delimiting period may be extended if the eligible spouse or surviving spouse does the following: (1) applies for the extension within the appropriate time limit; (2) "was prevented from initiating or completing the chosen program of education within the otherwise applicable eligibility period because of a physical or mental disability that did not result from . . . willful misconduct;" (3) provides VA with any requested evidence tending to show that he/she was prevented from initiating or completing the program because of a physical or mental disability that did not result from the willful misconduct of the eligible spouse; and (4) is otherwise eligible for payment of educational assistance for the training pursuant to Chapter 35.  38 U.S.C.A. § 3512; 38 C.F.R. § 21.3047(a)(i-iv).  An eligible spouse's extended period of eligibility shall be for the length of time that the individual was prevented from initiating or completing her chosen program of education.  38 C.F.R. § 21.3047(c).  Also, it must be clearly established by medical evidence that such program of education was medically infeasible.  38 C.F.R. § 21.3047(a)(2)(i).

Here, the Veteran died on December [redacted], 1999.  Effective March 13, 2000, VA determined that the Veteran died from his service connected disabilities.  The appellant was notified by letter that eligibility to Chapter 35 benefits was established.  She was given a choice to have a beginning date of December [redacted], 1999 the date of the Veteran's death or March 13, 2000 the date that VA determined the Veteran's death was from service connected disabilities.  The appellant selected March 13, 2000 as the beginning date to use her educational assistance benefits.  A Certificate of Eligibility was thereafter issued informing the appellant that she was entitled to benefits for an approved program of education or training under the DEA program, and that the latest possible delimiting date for the period of eligibility for these benefits was March 13, 2010.  In August 2011, the Veteran requested an extension of her eligibility to receive DEA benefits past March 13, 2010 based on situations beyond her control to include the need to care for family members.

While the Board sympathizes with the appellant's claim and does not doubt the sincerity of her contentions, the record establishes that the appellant was not prevented from initiating or completing her educational program because of a physical or mental disability affecting her; rather she was prevented from completing her educational program because she had to take time off to help take care of ailing family members.  The Board points out at this juncture that 38 C.F.R. § 21.3047(a) refers to a physical or mental disability of the surviving spouse.  In essence, the regulatory provisions under 38 C.F.R. § 21.3047(2)(ii) require that the appellant be unable to initiate or complete her chosen program of education within the applicable period of eligibility due to her own physical or mental disability.  There is no evidence that the appellant was unable to complete her educational program due to her own physical or mental disabilities.  Furthermore, there is no evidence that the demands of caring for family, as manifested physically and emotionally, constitutes a "mental or physical disability" as contemplated by 38 C.F.R. § 21.3047(a) (ii) and (iii).  Additionally, she did not apply within 1 year of the expiration of the delimiting date.  Accordingly, the claim is denied. 


ORDER

An extension of the delimiting date beyond March 13, 2010, for DEA benefits under the provisions of Chapter 35, Title 38, United States Code, is denied.


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


